DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 0811207 to Kenshiro et al. (“Kenshiro”).
Regarding claim 1, Kenshiro teaches a decorative sheet (decorative sheet 14) comprising (para [0019]-[0024], Fig. 3): 

    PNG
    media_image1.png
    184
    321
    media_image1.png
    Greyscale

- a base material (i.e., back substrate layer 12, Fig. 3); 
- an image design layer (i.e., printing ink layer 11) provided on a front surface side of the base material (para [0019]-[0023], Fig. 3); 
- an adhesive layer provided on a front surface side of the image design layer (11) (para [0024], Kenshiro teaches the transparent surface layer and the printing ink layer are adhesively laminated, and thus teaches the inclusion of an adhesive layer); 
- a transparent thermoplastic resin layer (the transparent front surface substrate layer 10) provided on a front surface side of the transparent adhesive layer (para [0019]-[0024], Fig. 3), and 
 - a surface protective layer (transparent protective layer 13, para [0024]) provided on a front surface side of the transparent thermoplastic resin layer (10) (para [0024], Fig. 3), 
- wherein on the front surface side of the transparent thermoplastic resin layer and a front surface side of the surface protective layer, a recess and projection design 

    PNG
    media_image2.png
    214
    402
    media_image2.png
    Greyscale

Kenshiro further teaches that the depth of the concave sections (considered as corresponding to the instantly claimed height difference between the recess portion and the projection portion of the recess and projection design) is 30-80 microns (paragraph [0012]), which range overlaps with the instantly claimed range of 3 µm or more and 200 µm or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
It is noted that Kenshiro teaches that the depth of the concave sections is 30-80 microns (paragraph [0012]), and that the depth of the parallel line-shaped fine bumps comprising parallel line groups is 5-30 microns, and 10 microns is used in the examples (paragraphs [0016], [0025]), and that grain like bumps are conferred using particles having a particle size of approximately 1-100 microns (paragraph [0013]). As such, in Kenshiro, the height difference between a recess portion and a projection portion in each of the regions of the recess and projection pattern is smaller than the height difference between the recess portion and the projection portion of the recess and projection design, considered as meeting the claimed limitations.  
Kenshiro teaches the inclusion of an adhesive layer (para [0024], Kenshiro teaches the transparent surface layer and the printing ink layer are adhesively laminated).  But Kenshiro does not specifically teach a transparent adhesive layer, as instantly claimed. 
However, it would have been obvious to one of ordinary skill in the art to modify Kenshiro, to select transparent adhesive to adhesively laminate the adjacent layers, for the obvious benefit of not to interfere with the overall design of the decorative sheet and to meet the design need for the intended decorative sheet, and such variations are predictable to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
 Regarding claim 2, Kenshiro teaches the height difference between the recess portion and the projection portion in each of the regions (i.e., that the depth of the parallel line-shaped fine bumps comprising parallel line groups) is 5-30 microns (paragraphs [0016], [0025]), which range overlaps with the instantly claimed range of 0.5 µm or more and 10 µm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claims 3 and 5, Kenshiro teaches the surface protective layer (transparent protective layer 13) contains at least one of a urethane thermosetting resin (para [0023]), meeting the claimed limitations. 
Regarding claims 4 and 6-7, Kenshiro teaches in its decorative sheet, the depth of the concave sections is 30-80 microns and the depth of the bumpy parallel line-shaped fine bumps is 5-30 microns (paragraphs [0016], [0025]), of which the depth difference relationship is similar to that of the instant application, as discussed above in rejection to claim 1. Further, Kenshiro teaches that the surface gloss is a result effective variable by teaching that the protective layer (13) improves the surface properties and adjusts the surface gloss (para [0023]).  
Absent a showing of criticality with respect to the surface gloss (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the surface gloss, both inside and outside of the region and outside the regions of recess and projection pattern, through routine experimentation in order to achieve the desired properties (i.e., visual effect, texture appearance) of the decorative sheet once 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/YAN LAN/Primary Examiner, Art Unit 1782